DETAILED ACTION
This is a non-final Office action in response to the remarks filed 08/30/2021.

Status of Claims
Claims 1-20 are pending;
Claims 1, 4-8, 10-12, 14, and 17 are currently amended; claims 2, 3, 9, 13, 15, 16, and 18-20 are original;
Claims 1-12 and 14-18 are rejected; claims 13, 19, and 20 are objected to.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The indicated allowability of claims 11 and 12 in the Office action mailed 06/25/2021 is withdrawn in view of reconsideration of Pluta et al. (US 9,758,061 B2), hereinafter Pluta.  The applicant is hereby directed to the detailed discussion of Pluta below in the current Office action.
Claims 13, 19, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments
The applicant's arguments with respect to the prior art rejections have been considered but are moot in view of the new grounds of rejection set forth below in the current Office action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 14 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Soga (US 2009/0058169 A1).
Regarding claim 14, Soga discloses a seat track mechanism (see Figure 1) comprising: a lower track (1, fig 1); an upper track (2, fig 1) that is received in the lower track and is slidable along an axis with respect to the lower track (paragraph 0016, lines 11-21); a lever (38, fig 1) that is pivotally coupled to the upper track (see Figures 7A-7D, see paragraph 0028, lines 4-6, paragraph 0034, lines 1-6) and has a latch arm (38b, fig 1); a retainer bracket (31, fig 1) that is received in and fixedly secured to the lower track 
    PNG
    media_image1.png
    485
    893
    media_image1.png
    Greyscale
0047).









Regarding claim 16, wherein the latch arm is spaced apart from the upper track and the lower track (see Figures 4 and 5).

Claims 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamada et al. (US 9,156,376 B2), hereinafter Yamada.
Regarding claim 14, Soga discloses a seat track mechanism (see Figure 1) comprising: a lower track (3, fig 1); an upper track (4, fig 1) that is received in the lower track and is slidable along an axis with respect to the lower track (col 5, lines 1-8); a lever (80, 83, fig 1; alternatively, 80, fig 1) that is pivotally coupled to the upper track (see Figures 4A and 5A) and has a latch arm (80, fig 1); a retainer bracket (70, fig 1) that is received in and fixedly secured to the lower track (see Figure 2, see col 12, lines 9-12, the retainer bracket 70 is fixedly secured to the lower track 3 when the upper track 4 is locked to the lower track 3 via the track locking mechanism 30), wherein the retainer bracket defines a slot (71a, fig 5A); and a track locking mechanism (30, fig 1) that has a lock plate (39, fig 1) that is arranged between the upper track and the lower track (see Figure 2), wherein the lock plate is moveable between a locked position in which the lock plate engages the upper track and the lower track to inhibit axial movement of the upper track with respect to the lower track (see Figure 4A) and an unlocked position in which the lock plate is disengaged from the lower track to permit axial movement of the upper track with respect to the lower track (see Figure 5A), wherein the lever engages the lock plate to actuate the lock plate from the locked position to the unlocked position and the latch arm holds the lock plate in the unlocked position (see Figures 4A and 5A).




    PNG
    media_image2.png
    718
    744
    media_image2.png
    Greyscale













Regarding claim 15, wherein the latch arm holds the lock plate in the unlocked position when the latch arm is received in the slot in the retainer bracket (see Figure 5A, the latch arm 80, 83 is partially received in the slot 71a).
Regarding claim 16, wherein the latch arm is spaced apart from the upper track and the lower track (see Figures 5A and 5B, the latch arm 80, 83 is spaced apart from the upper track 4 and the lower track 3 when actuated as shown in Figures 5A and 5B; alternatively, the latch arm 80 is always spaced apart from the upper track 4 and the lower track 3 as shown in Figures 4A-5B).


Claim 17 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pluta et al. (US 9,758,061 B2), hereinafter Pluta.
Regarding claim 17, Pluta discloses a seat track mechanism (1, fig 12) comprising: a lower track (5, fig 12); an upper track (3, fig 12) that is received in the lower track and is slidable along an axis with respect to the lower track (col 4, lines 19-21); a lever (30, fig 11) that is pivotally coupled to the upper track and has a latch arm (34, 36, fig 11); a retainer bracket (40b, fig 10b, col 6, lines 15-17, the alternate retainer bracket 40b) that is received in the lower track (col 6, lines 26-29), wherein the retainer bracket defines a slot (44, fig 10b); and a track locking mechanism (14, fig 3) that has a lock plate (18, fig 3) that is arranged between the upper track and the lower track (see Figure 3), wherein the lock plate is moveable between a locked position in which the lock plate engages the upper track and the lower track to inhibit axial movement of the upper track with respect to the lower track (see Figure 7) and an unlocked position in which the lock plate is disengaged from the lower track to permit axial movement of the upper track with respect to the lower track (see Figure 8), wherein the lever engages the lock plate to actuate the lock plate from the locked position to the unlocked position (col 5, lines 56-64, the lever 30 engages the lock plate 18 via the operating lever 8 and the backrest 10 and such engagement causes the lock plate 18 to be actuated from the locked position to the unlocked position), wherein the latch arm has a T-shaped cross-sectional profile (see the annotated Figure 11 below, the vertical plane cutting the latch arm 34, 36 at the location below would result in a T-shaped cross-sectional profile, since the upper portion of the cross-sectional profile is wider with the stop elements 38).

[AltContent: arrow][AltContent: connector][AltContent: textbox (Cutting the latch arm (34, 36) with this vertical plane at this location would result in a T-shaped cross-sectional profile.)]
    PNG
    media_image3.png
    416
    382
    media_image3.png
    Greyscale
[AltContent: connector][AltContent: connector][AltContent: connector]

[AltContent: textbox (Upper segment of the T of the T-shaped cross-sectional profile)]
[AltContent: connector]
[AltContent: connector]
[AltContent: textbox (Lower segment of the T of the T-shaped cross-sectional profile)]



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Pluta et al. (US 9,758,061 B2), hereinafter Pluta, alone.
Regarding claim 1, Pluta discloses a seat track mechanism (1, fig 12) comprising: a lower track (5, fig 12); an upper track (3, fig 12) that is received in the lower track and is slidable with respect to the lower track (col 4, lines 19-21); a lever (30, fig 11) that is received in the upper track and is pivotable between a first position (see Figure 8) and a second position (see Figure 7), the lever having a latch arm (34, 36, fig 11) that extends toward the lower track (see Figure 7); and a retainer bracket 

    PNG
    media_image4.png
    476
    729
    media_image4.png
    Greyscale












    PNG
    media_image5.png
    236
    608
    media_image5.png
    Greyscale
[AltContent: connector][AltContent: textbox (3a – Top Wall)][AltContent: connector][AltContent: textbox (3b – Side Wall)][AltContent: connector][AltContent: textbox (5a – Bottom Wall)][AltContent: connector][AltContent: textbox (5b – Side Wall)]










[AltContent: textbox (42a – First Retainer Bracket Side Wall)]
[AltContent: connector]
[AltContent: textbox (46a – First Retainer Bracket End Surface)]
    PNG
    media_image6.png
    391
    259
    media_image6.png
    Greyscale

[AltContent: connector][AltContent: connector][AltContent: connector]



[AltContent: textbox (42b – Hook / Second Retainer Bracket Side Wall)][AltContent: textbox (46b – Second Retainer Bracket End Surface)]






    PNG
    media_image6.png
    391
    259
    media_image6.png
    Greyscale

[AltContent: textbox (42a2 – Second Portion)]
[AltContent: connector][AltContent: connector][AltContent: connector]
[AltContent: arrow][AltContent: textbox (Left End of First Portion)][AltContent: connector][AltContent: connector][AltContent: connector]
[AltContent: textbox (42a1 – First Portion)]



Pluta does not explicitly disclose the seat track mechanism, wherein the latch arm is spaced apart from the first portion when the latch arm is received in the slot.
Pluta is analogous art because it is at least from the same field of endeavor, i.e., seat track mechanisms.  Before the effective filing date of the claimed invention, it would have been an obvious matter of design choice to one of ordinary skill in the art to appropriately size the deflector element (34, fig 4) of the latch arm (34, 36, fig 4) to be spaced apart from the first portion (42a1, fig 10b, see annotation) within the slot (44, fig 10b) of the retainer bracket (40b, fig 10b), since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  The motivation would have been to avoid any frictional contact with the first portion of the first retainer bracket side wall to allow smooth pivotal movement of the lever.  Therefore, it would have been obvious to modify Pluta to obtain the invention as specified in claim 1.
Regarding claim 2, wherein the latch arm is not received in the slot when the lever is in the first position (see Figure 8).
Regarding claim 3, wherein the upper track has a top wall (3a, fig 3, see annotation) and first and second side walls (3b, fig 3, see annotation, note that only one side wall is shown in Figure 3, see col 4, lines 26-29) that extend from the top wall toward the lower track (see Figure 3), wherein the latch arm is disposed between the first and second side walls when the lever is in the first position (see Figures 3 and 8) and extends below the first and second side walls when the lever is in the second position (see Figures 3 and 7).
Regarding claim 4, wherein the lower track has a first side wall and a second side wall (5b, fig 3, see annotation, note that only one side wall is shown in Figure 3, see col 4, lines 26-29), the bottom wall extends from the first side wall to the second side wall (see Figure 3), and the retainer bracket is disposed on the bottom wall between the first side wall and the second side wall of the lower track (see Figures 3 and 10b).
Regarding claim 5, wherein the retainer bracket is coupled to the bottom wall (see Figures 3 and 10b).
Regarding claim 6, wherein the retainer bracket has a hook (42b, fig 10b, see annotation) that extends through the bottom wall and couples the retainer bracket to the lower track (see Figures 3 and 10b, see col 6, lines 25-29).
Regarding claim 7, wherein the retainer bracket has a first retainer bracket end surface (46a, fig 10b, see annotation) and a second retainer bracket end surface (46b, fig 10b, see annotation) disposed opposite the first retainer bracket end surface and the 
Regarding claim 8, wherein the retainer bracket has a second retainer bracket side wall (42b, fig 10b, see annotation) that is disposed opposite the first retainer bracket side wall, and the bottom retainer bracket wall extends between the first retainer bracket side wall and the second retainer bracket side wall (see Figures 3 and 10b).
Regarding claim 9, Pluta, as modified with respect to claim 1, teaches the seat track mechanism, wherein the first retainer bracket side wall extends at an oblique angle from the bottom wall (col 6, lines 20-23, the first and second retainer bracket side walls 42a, 42b are slightly inclined relative to one another and in an inclined manner relative to the vertical direction).
Pluta, as modified with respect to claim 1, does not explicitly teach the seat track mechanism, wherein the first retainer bracket side wall extends away from the first side wall of the lower track.
Before the effective filing date of the claimed invention, it would have been an obvious matter of design choice to one of ordinary skill in the art to have the first and second retainer bracket side walls (42a, 42b, fig 10b, see annotation) inclined toward each other from the bottom wall (46, fig 10b), such that the first retainer bracket side wall extends away from the first side wall (5b, fig 3, see annotation) of the lower track (5, fig 3), since such a modification would have involved a mere change in the shape of a component.  A change in shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  The motivation would have been to reduce the overall width of the retainer bracket to save 
Regarding claim 10, Pluta, as modified (see above discussions with respect to claims 1 and 9), teaches the seat track mechanism, wherein the second retainer bracket side wall extends at an oblique angle from the bottom wall such that the second retainer bracket side wall extends away from the second side wall of the lower track and toward the first retainer bracket side wall (col 6, lines 20-23, the first and second retainer bracket side walls 42a, 42b are slightly inclined relative to one another and in an inclined manner relative to the vertical direction; see discussions with respect to claim 9 about In re Dailey).
Pluta, as modified (see above discussions with respect to claims 1 and 9), does not explicitly teach the seat track mechanism, wherein the first retainer bracket side wall and the second retainer bracket side wall are partially received inside the upper track.
Before the effective filing date of the claimed invention, it would have been an obvious matter of design choice to one of ordinary skill in the art to size the first and second retainer bracket side walls (42a, 42b, fig 10b, see annotation) to be partially received inside the upper track (3, fig 3), since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  The motivation would have been to allow the retainer bracket to properly engage the lever, which is attached to the upper track.  Therefore, it would have been obvious to modify Pluta to obtain the invention as specified in claim 10.
Regarding claim 11, wherein the latch arm holds a lock plate (32, fig 11) in an unlocked position when the latch arm is received in the slot in the retainer bracket (see Figure 7, the plate 32 is locked to the lever 30 and therefore is a lock plate, moreover, the unlocked position here refers to the unlocked position of the lever 30, since it is pivotable and not locked).
Regarding claim 12, wherein the second portion has an upper surface (42a21, fig 10b, see annotation), a lower surface (42a22, fig 10b, see annotation) disposed opposite the upper surface, and a ramp surface (42a23, fig 10b, see annotation) that extends from the lower surface toward the upper surface such that the ramp surface become becomes progressively closer to the lower surface in an axial direction that extends away from the first retainer bracket end surface (see Figure 10b).
[AltContent: textbox (42a21 – Upper Surface)]
[AltContent: textbox (42a23 – Ramp Surface)][AltContent: connector]
    PNG
    media_image6.png
    391
    259
    media_image6.png
    Greyscale
[AltContent: textbox (46b – Second Retainer Bracket End Surface)]
[AltContent: connector]
[AltContent: textbox (42a2 – Second Portion)]
[AltContent: connector][AltContent: textbox (46a – First Retainer Bracket End Surface)][AltContent: connector][AltContent: connector]
[AltContent: connector]


[AltContent: textbox (42a22 – Lower Surface)]



Claims 14, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Pluta et al. (US 9,758,061 B2), hereinafter Pluta, in view of Soga                  (US 2009/0058169 A1).
Regarding claim 14, Pluta discloses a seat track mechanism (1, fig 12) comprising: a lower track (5, fig 12); an upper track (3, fig 12) that is received in the lower track and is slidable along an axis with respect to the lower track (col 4, lines 19-21); a lever (30, fig 11) that is pivotally coupled to the upper track and has a latch arm (34, 36, fig 11, also see annotation below, the actuating element 32 is not part of the latch arm 34, 36); a retainer bracket (40b, fig 10b, col 6, lines 15-17, the alternate retainer bracket 40b) that is received in and fixedly secured to the lower track (col 6, lines 26-29), wherein the retainer bracket defines a slot (44, fig 10b); and a track locking mechanism (14, fig 3) that has a lock plate (18, fig 3) that is arranged between the upper track and the lower track (see Figure 3), wherein the lock plate is moveable between a locked position in which the lock plate engages the upper track and the lower track to inhibit axial movement of the upper track with respect to the lower track (see Figure 7) and an unlocked position in which the lock plate is disengaged from the lower track to permit axial movement of the upper track with respect to the lower track (see Figure 8), wherein the lever engages the lock plate to actuate the lock plate from the locked position to the unlocked position (col 5, lines 56-64, the lever 30 engages the lock plate 18 via the operating lever 8 and the backrest 10 and such engagement causes the lock plate 18 to be actuated from the locked position to the unlocked position).


    PNG
    media_image3.png
    416
    382
    media_image3.png
    Greyscale




[AltContent: arrow][AltContent: textbox ((34, 36) – Latch Arm)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]





Pluta does not disclose the seat track mechanism, wherein the latch arm holds the lock plate in the unlocked position.
Soga discloses a seat track mechanism (see Figure 1) comprising: a lower track (1, fig 1); an upper track (2, fig 1) that is received in the lower track and is slidable along an axis with respect to the lower track (paragraph 0016, lines 11-21); a lever (38, fig 1) that is pivotally coupled to the upper track (see Figures 7A-7D, see paragraph 0028, lines 4-6, paragraph 0034, lines 1-6) and has a latch arm (38b, fig 1); a retainer bracket (31, fig 1) that is received in and fixedly secured to the lower track (paragraph 0027, lines 6-10), wherein the retainer bracket defines a slot (31b, fig 2); and a track locking mechanism (6, fig 1) that has a lock plate (8, fig 1) that is arranged between the upper track and the lower track, wherein the lock plate is moveable between a locked position in which the lock plate engages the upper track and the lower track to inhibit axial movement of the upper track with respect to the lower track (paragraphs 0019-0026) 
Soga is analogous art because it is at least from the same field of endeavor, i.e., seat track mechanisms.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the latch arm (Pluta: 34, 36, fig 11) press and hold the lock plate (Pluta: 18, fig 3) in the unlocked position (Soga: see Figures 7A-7D) when the latch arm is pivoted away from the slot (Pluta: 44, fig 10b) of the retainer bracket (Pluta: 40b, fig 10b) as taught by Soga.  The motivation would have been to more securely prevent the latch plate from locking the upper track to the lower track when the user moves the upper track relative to the lower track.  Therefore, it would have been obvious to combine Pluta and Soga to obtain the invention as specified in claim 14.
Regarding claim 16, wherein the latch arm is spaced apart from the upper track and the lower track (see Figures 3 and 8).
Regarding claim 18, wherein the lever has a center portion (32a, fig 11, see annotation), a first arm (32b, fig 11, see annotation) and a second arm (32c, fig 11, see annotation) that are spaced apart from each other and extend from the center portion, and a first cross wall (32d, fig 11, see annotation, the U-shaped cross wall) that extends from the first arm to the second arm, wherein the latch arm extends from the first cross wall (see Figure 11).

[AltContent: textbox (32b – First Arm)]
    PNG
    media_image3.png
    416
    382
    media_image3.png
    Greyscale
[AltContent: connector][AltContent: textbox (32d – First Cross Wall)][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: textbox (32a – Center Portion)]
[AltContent: connector]

[AltContent: connector]

[AltContent: textbox (32c – Second Arm)]


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Guang H Guan whose telephone number is (571) 272-7828. The examiner can normally be reached weekdays (10:00 AM - 6:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 


/G. H. G./Examiner, Art Unit 3631                                                                                                                                                                                                        

/JONATHAN LIU/Supervisory Patent Examiner, Art Unit 3631